       Case 2:21-cv-00504-NJB-KWR Document 50 Filed 08/02/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 ANDRE JOHNLEWIS                                                         CIVIL ACTION


 VERSUS                                                                  CASE NO. 21-504


 APACHE INDUSTRIAL SERVICES, INC.                                        SECTION: “G”




                                     ORDER AND REASONS

        Pending before the Court is Plaintiff Andre Johnlewis’ (“Plaintiff”) “Motion for Leave to

File Amended Pleading.” 1 On October 26, 2020, Plaintiff Andre Johnlewis (“Plaintiff”) filed a

petition against Defendant Apache Industrial Services, Inc. (“Apache”) in the 129th Judicial

District Court of Harris County, State of Texas. 2 In the Petition, Plaintiff alleges that he was injured

on July 31, 2020, while working on a vessel for American Pollution Control Corporation

(“AMPOL”). 3 Plaintiff alleges Apache had negligently installed scaffolding on the vessel. 4

Plaintiff alleges that he struck his head on a crossbar of the scaffolding, which caused him to fall

off of a staircase onto his head and back. 5

        On December 3, 2020, Apache removed the case to the United States District Court for the

Southern District of Texas, Houston Division, asserting diversity jurisdiction pursuant to 28 U.S.C



        1
            Rec. Doc. 9.
        2
            Rec. Doc. 1-5.
        3
            Id. at 3.
        4
            Id.
        5
            Id. at 3–4.



                                                   1
      Case 2:21-cv-00504-NJB-KWR Document 50 Filed 08/02/21 Page 2 of 4



§ 1332. 6 Apache asserted that there was complete diversity of citizenship because Plaintiff is a

Louisiana citizen and Apache is a Delaware corporation with its principal place of business in

Texas. 7 On January 4, 2021, while this case was still pending in the Southern District of Texas,

Plaintiff filed a motion to remand, arguing that the removal violated the forum defendant rule. 8 On

January 8, 2021, Plaintiff filed the instant motion for leave to file an amended complaint, seeking

to add as defendants Great Lake Dredge & Dock Company, LLC (“Great Lake”) and Bollinger

Shipyards, Inc. (“Bollinger”). 9 Considering that Bollinger, a company incorporated in and with its

principal place of business in Louisiana, would destroy diversity jurisdiction if added as a

defendant, Plaintiff again moved for the above-captioned matter to be remanded to state court, this

time based on a lack of subject matter jurisdiction. 10

       On January 27, 2021, Apache filed an opposition to the motion for leave to file an amended

complaint. 11 Apache argued that the motion for leave to file an amended complaint should be

denied because Bollinger was not subject to personal jurisdiction in Texas and therefore could not

be joined. 12 Alternatively, Apache moved the Texas court to transfer the action to the Eastern

District of Louisiana pursuant to 28 U.S.C. 1404(a). 13 On March 9, 2021, without ruling on the




       6
           Rec. Docs. 1, 2.
       7
           Rec. Doc. 2 at 4.
       8
           Rec. Doc. 8.
       9
           Rec. Doc. 9.
       10
            Id. at 3.
       11
            Rec. Doc. 13.
       12
            Id.
       13
            Id.



                                                  2
      Case 2:21-cv-00504-NJB-KWR Document 50 Filed 08/02/21 Page 3 of 4



motion for leave to file an amended complaint or the motion to remand, the presiding judge in the

Southern District of Texas transferred the matter to the Eastern District of Louisiana. 14

       On June 30, 2021, this Court met with the parties to determine the status of the case after

transfer. 15 The Court ordered Plaintiff to file supplemental briefing on the motion for leave to file

an amended complaint by July 7, 2021. 16 The Court ordered that any supplemental briefing in

opposition to the motion be filed by July 14, 2021. 17 On July 2, 2021, Apache filed a “Notice of

Withdrawal of Opposition to Plaintiff’s Motion to Amend Pleading,” in which Apache

“respectfully submit[ted] that the amendment should be allowed.” 18 On July 7, 2021, Plaintiff filed

a supplemental brief in support of the motion for leave to file. 19

       The addition of Bollinger as a defendant would destroy diversity jurisdiction because both

Plaintiff and Bollinger are citizens of Louisiana. Diversity jurisdiction was the only basis for

jurisdiction raised in the Notice of Removal. 20 Pursuant to 28 U.S.C. § 1447(e), “[i]f after removal

the plaintiff seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State court.”

In its brief withdrawing its opposition to the motion for leave to file, Apache indicated that it “will

submit a supplemental memorandum in opposition to the Motion to Remand for the Court’s




       14
            Rec. Doc. 22.
       15
            Rec. Doc. 47.
       16
            Id.
       17
            Id.
       18
            Rec. Doc. 46.
       19
            Rec. Doc. 48.
       20
            Rec. Doc. 1.



                                                  3
      Case 2:21-cv-00504-NJB-KWR Document 50 Filed 08/02/21 Page 4 of 4



consideration of the legal issues presented.” 21 To date, no supplemental briefing has been filed.

The Court will reserve its decision on the pending motion until it has had an opportunity to review

Apache’s supplemental briefing. Accordingly,

       IT IS HEREBY ORDERED that Apache is granted leave to file supplemental briefing in

opposition to Plaintiff’s motion to remand by August 13, 2021.
                                     30th day of July, 2021.
       NEW ORLEANS, LOUISIANA, this ______


                                                     ________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT




       21
            Rec. Doc. 46 at 2.



                                                4
